Citation Nr: 9918416	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-26 862A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1990 to June 
1996, including service in support of Operation Desert 
Shield/Storm.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the veteran's claim 
of service connection for bilateral defective hearing.  The 
veteran submitted a notice of disagreement (NOD) in July 
1997, expressing general dissatisfaction with that decision.  
The RO issued a statement of the case (SOC) later that same 
month, referencing all issues addressed in the June 1997 
rating action.  The veteran's substantive appeal, received in 
August 1997, referred to the issue of hearing loss only.  

As the SOC addressed several issues and the substantive 
appeal specifically referenced only the issue of service 
connection for defective hearing, the Board finds that the 
veteran has not perfected her appeal regarding the other 
issues addressed by the RO in the June 1997 rating action and 
they will not be discussed herein.  See 38 C.F.R. § 20.202 
(1998).

In January 1999, the Board contacted the veteran in an 
attempt to clarify statements made by her regarding a 
personal hearing.  She was notified that if she did not 
respond to the letter within 30 days, she would be scheduled 
for a hearing before a Member of the Board in Washington, DC.  
There was no response from the veteran and she was notified 
that a hearing was scheduled for May 17, 1999.  The veteran 
failed to report to that hearing.

The veteran currently resides within the jurisdiction of the 
Huntington, West Virginia RO.  




REMAND

VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well-
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, VA shall notify her 
of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  An application is 
incomplete if the VA is put on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In an October 1997 statement, the veteran reported that she 
was relocating to West Virginia from Arizona and she referred 
to medical records from the Phoenix VA Medical Center (VAMC).  
Although she indicated that she would request that those 
records be transferred to the Huntington VAMC, it does not 
appear that the RO attempted to obtain those records for 
consideration in the decision on appeal or informed the 
veteran of the need to provide those records.  Thus, under 
the circumstances of this case, the Board is of the opinion 
that the RO has been put on notice that relevant evidence 
exists, or could be obtained, which, if true, would make the 
appellant's claim "plausible," and the RO failed to assist 
the appellant pursuant to the provisions of 38 U.S.C.A. 
§ 5103 (a).  See Robinette, supra.  Consequently, a remand is 
appropriate under the facts of this case.

The evidence currently associated with the claims file 
includes the report of a VA audiological examination and 
reports of private audiological testing.  While some of the 
notes reflect the veteran's report of noise exposure during 
service, there is no indication that the veteran's hearing is 
so impaired as to be considered a disability for VA 
compensation purposes.  Consequently, competent evidence of 
impaired hearing which was incurred in service is central to 
the veteran's claim.  Additional steps should be taken to 
attempt to obtain more complete medical records.

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and request that she obtain 
and submit copies of pertinent medical 
records from all private medical care 
providers who treated her for complaints 
regarding defective hearing since 
service.  The RO should obtain copies of 
any VA or military treatment records 
identified by the veteran for hearing 
loss, including records from the Phoenix, 
AZ VAMC.  The veteran should also be 
asked to submit any medical evidence 
which tends to support her position that 
her claimed disability is due to disease 
or injury which was incurred in or 
aggravated by service.  Any documents 
received by the RO should be associated 
with the claims folder. 

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If it is 
determined that a well-grounded claim has 
been presented, the RO should undertake 
all appropriate development, including 
affording the veteran a VA medical 
examination.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


